Citation Nr: 0201894	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  98-07 566	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to assignment of a higher disability 
evaluation (compensable) for service-connected history of 
deviated nasal septum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


                                 WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from April 1988 to February 
1991.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) Department of 
Veterans Affairs (VA).  The veteran initiated an appeal of 
that decision with a notice of disagreement received in 
November 1997.  A statement of the case was issued in 
December 1997, and a substantive appeal was received in April 
1998.  In June 1999, a Board hearing was conducted at the RO.  

The Board issued a decision in this case on August 31, 1999, 
and the veteran appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a June 29, 
2001 Order, the Court noted that the veteran had died in 
March 2001.  The Court dismissed the veteran's appeal and 
vacated the August 31, 1999, Board decision.  


FINDINGS OF FACT

1.	In an August 31, 1999, decision, the Board denied the 
veteran's appeal on the issues of entitlement to service 
connection for PTSD and entitlement to assignment of a higher 
disability evaluation (compensable) for service-connected 
history of deviated nasal septum; the veteran appealed the 
August 31, 1999, Board decision to the Court.

2.	The death certificate shows that the veteran died on 
March [redacted], 2001, while his appeal was pending before the Court, 
and the Court dismissed the appeal and vacated the Board's 
August 31, 1999, decision.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal of this case to the United States Court of Appeals for 
Veterans Claims (Court).  As a matter of law, veterans' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the veteran and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001); 38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.


		
ALAN S. PEEVY
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


